DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/05/2022 has been entered. Claims 1-15 have been amended. Claim 16 has been canceled in this amendment. New Claims 17-21 have been added in this amendment. Claims 1-15 and 17-21 are still pending in this application, with claims 1,7 and 19 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the Abstract of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.


Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1 and 7 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
1.	Applicant's arguments filed on 05/05/2020 on page 11
of applicant's remark regarding Claims 1,7, the applicant
argues that Ke does not disclose core network device sending two possible QoS parameters for a QoS flow.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Ke discloses that the core network transmits the QoS policy or profile for a PDU session to the RAN. The QoS policy or profile contains information for a QoS flow and the policy or profile contains multiple parameters (Ke Para[0069,0335]).
(Para[0031,0046-51]). The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-6 and 17 are rejected based upon same motivation and rationale used for claim 1.

The dependent claims 8-15 and 18 are rejected based upon same motivation and rationale used for claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9,12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KE et al. (US 2021/0144579 Al, hereinafter referred to as “Ke”) in view of FUTAKI et al. (US 2019/0342932 Al, hereinafter referred to as “Futaki”) and further in view of Pan et al. (US 2019/0029057 Al, hereinafter referred to as “Pan”).
	
Regarding claims 1 and 7, Ke discloses a signal transmission method and an apparatus (Ke Fig.23 The AMF (i.e. apparatus)), comprising: sending, by a core network device (Ke Fig.23 The AMF (i.e. core network device)), a first quality of service (QoS) parameter (Ke Fig.23 Ref:2304 Para[0069,0335,0595] The AMF sends QoS flow policy or profile (i.e. first QoS parameter) with multiple parameters for QoS flow 1) and a second QoS parameter (Ke Fig.23 Ref:2304 Para[0595] The AMF sends QoS flow policy or profile (i.e. second QoS parameter) with multiple parameters for QoS flow 2) to a first access network device (Ke Fig.23 The radio access network node); and receiving, by the core network device, a first indication from the first access network device (Ke Fig.23 Ref:2307 Para[0601] The radio access network node sends response message (i.e. first indication) to the AMF), and wherein the first QoS parameter and the second QoS parameter are both possible QoS parameters to be used for a QoS flow (Ke Para[0069,0335] The core network transmits the QoS policy or profile for a PDU session to the RAN. The QoS policy or profile contains information for a QoS flow and the policy or profile contains multiple parameters).
Ke does not explicitly disclose wherein an air interface rate required by the first QoS parameter is less than an air interface rate required by the second QoS parameter.
However, Futaki from the same field of invention discloses wherein an air interface rate required by the first QoS parameter (Futaki Fig.8 Para[0082] The EPC (i.e. core network) sends LTE QoS (i.e. first QoS parameter)) is less than an air interface rate required by the second QoS parameter (Futaki Fig.8 Para[0082] The EPC (i.e. core network) sends NR QoS (i.e. second QoS parameter). The New radio (NR) for 5G supports higher data rate, see Para[0002]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ke to have the feature of “wherein an air interface rate required by the first QoS parameter is less than an air interface rate required by the second QoS parameter” as taught by Futaki. The suggestion/motivation would have been to enhance the QoS setup of NR DRBs in dual connectivity (Futaki Para[0036]).
Ke in view of Futaki does not explicitly disclose wherein the first indication indicates a QoS parameter selected by the first access network device from the first QoS parameter and the second QoS parameter for the QoS flow.


However, Pan from the same field of invention discloses wherein the first indication indicates a QoS parameter selected by the first access network device from the first QoS parameter and the second QoS parameter for the QoS flow (Pan Para[0086-0088,0100,0370] The SMF provides the QFI (i.e. indication) together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN. The target QoS of the second UL QoS flow would not be satisfied. Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL; Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ke and Futaki to have the feature of “wherein the first indication indicates a QoS parameter selected by the first access network device from the first QoS parameter and the second QoS parameter for the QoS flow” as taught by Pan. The suggestion/motivation would have been to provide per QoS flow services (Pan Para[0003]).

Specifically for claims 7 and 19, Ke discloses the apparatus that includes a processor (Ke Fig.13 Ref:1302 Para[0219]) and memory (Ke Fig.13 Ref:1303 Para[0219]).

Regarding claims 2,8 and 21, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke further discloses receiving, by the core network device, a second indication from the first access network device, wherein the second indication indicates a QoS parameter reselected by the first access network device from the first QoS parameter and the second QoS parameter (Ke Fig.24 Ref:2401,2405 Para[0612,0619] The radio access network node sends response message (i.e. second indication) for QoS flow information of QoS flow 1 (i.e. reselected) where the QoS flow 1 and 2 are in a same PDU session).
Regarding claims 3 and 9, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke further discloses wherein the QoS parameter indicated by the first indication comprises a data flow level QoS parameter (Ke Fig.23 Ref:2304,2307 Para[0595,0601] The radio access network node received QoS flow information for each QoS flow).
Regarding claims 4 and 13, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke further discloses wherein the first QoS parameter and the second QoS parameter are carried in a packet data unit (PDU) session resource setup request (Ke Fig.23 Ref:2304 Para[0595] The AMF sends PDU session resource establishment request with QoS flow information for QoS flows).
Regarding claims 5 and 14, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke further discloses wherein the first indication is carried in a packet data unit (PDU) session resource setup response (Ke Fig.23 Ref:2307 Para[0601] The radio access network node sends PDU session resource establishment response with QoS flow information for QoS flow 1).
Regarding claims 6 and 15, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke further discloses wherein both the first QoS parameter and the second QoS parameter comprise at least one of a guaranteed bit rate (GBR) and an aggregate maximum bit rate (AMBR) (Ke Para[0107] The QoS flow information contains GBR for a QoS flow).
Regarding claim 12, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke further discloses an air interface transmission capability of the first access network device does not support the air interface rate required by the second QoS parameter (Ke Fig.23 Ref:2304 Para[0595] The Radio access network node supports QoS flow 1); wherein; based on a user equipment not being configured with first dual connectivity, a user equipment (UE) level QoS parameter indicated by the first indication is the first QoS parameter (Not given patentable weight due to non-selective option in the claim);  based on a bearer not being configured as a first bearer, a bearer level QoS parameter indicated by the first indication is the first QoS parameter (Not given patentable weight due to non-selective option in the claim); based on a QoS flow not being configured as the first bearer, a data flow level QoS parameter indicated by the first indication is the first QoS parameter ((Ke Fig.23 Ref:2304 Para[0595] The response contains information for modification success of QoS flow 1); or based on a PDU session not being configured as the first bearer, a PDU session level QoS parameter indicated by the first indication is the first QoS parameter (Not given patentable weight due to non-selective option in the claim), wherein the first dual connectivity is associated with the first access network device and a second access network device; wherein an air interface transmission capability of the second access network device supports the air interface rate required by the second QoS parameter; and wherein an access network device in which a packet data convergence protocol (PDCP) anchor of the first bearer is located supports the air interface rate required by the second QoS parameter (Not given patentable weight due to non-selective option in the claim). 



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Futaki, Pan and further in view of Andgart et al. (US 2017/0142611 Al, hereinafter referred to as “Andgart”).

Regarding claim 10, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke in view of Futaki and Pan does not explicitly disclose wherein in case that an air interface transmission capability of the first access network device supports the air interface rate required by the second QoS parameter, the QoS parameter indicated by the first indication is the second QoS parameter.
However, Andgart from a similar field of invention discloses wherein in case that an air interface transmission capability of the first access network device supports the air interface rate required by the second QoS parameter, the QoS parameter indicated by the first indication is the second QoS parameter (Andgart Para[0067] The RAN arrangement (i.e. radio access network node) sends a request (i.e. indication) to use second QoS (i.e. second QoS parameter)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ke, Futaki and Pan to have the feature of “wherein in case that an air interface transmission capability of the first access network device supports the air interface rate required by the second QoS parameter, the QoS parameter indicated by the first indication is the second QoS parameter” as taught by Andgart. The suggestion/motivation would have been to adapting QoS for a radio bearer when higher QoS is not needed (Andgart Para[0011]). 

Regarding claim 11, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke in view of Futaki and Pan does not explicitly disclose based on a user equipment being configured with first dual connectivity, a user equipment (UE) level QoS parameter indicated by the first indication is the second QoS parameter; based on a bearer being configured as a first bearer, a bearer level QoS parameter indicated by the first indication is the second QoS parameter; based on a QoS flow being configured as the first bearer, a data flow level QoS parameter indicated by the first indication is the second QoS parameter; or based on a PDU session being configured as the first bearer, a PDU session level QoS parameter indicated by the first indication is the second QoS parameter, wherein the first dual connectivity is associated with the first access network device and a second access network device; an air interface transmission capability of the second access network device supports the air interface rate required by the second QoS parameter; and an access network device in which a packet data convergence protocol (PDCP) anchor of the first bearer is located supports the air interface rate required by the second QoS parameter..
However, Andgart from a similar field of invention discloses based on a user equipment being configured with first dual connectivity, a user equipment (UE) level QoS parameter indicated by the first indication is the second QoS parameter (Not given patentable weight due to non-selective option in the claim); based on a bearer being configured as a first bearer, a bearer level QoS parameter indicated by the first indication is the second QoS parameter (Andgart Para[0067] The RAN arrangement sends a request to use second QoS for the radio bearer); based on a QoS flow being configured as the first bearer, a data flow level QoS parameter indicated by the first indication is the second QoS parameter (Not given patentable weight due to non-selective option in the claim); or based on a PDU session being configured as the first bearer, a PDU session level QoS parameter indicated by the first indication is the second QoS parameter (Not given patentable weight due to non-selective option in the claim), wherein the first dual connectivity is associated with the first access network device and a second access network device; an air interface transmission capability of the second access network device supports the air interface rate required by the second QoS parameter (Andgart Para[0067] The second QoS is supported for the radio bearer); and an access network device in which a packet data convergence protocol (PDCP) anchor of the first bearer is located supports the air interface rate required by the second QoS parameter (Not given patentable weight due to non-selective option in the claim)..
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ke, Futaki and Pan to have the feature of “when a bearer is configured as a first bearer, the bearer level QoS parameter indicated by the first indication is the second QoS parameter” as taught by Andgart. The suggestion/motivation would have been to adapting QoS for a radio bearer when higher QoS is not needed (Andgart Para[0011]).



Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Futaki, Pan and further in view of Chen et al. (US 2008/0107119 Al, hereinafter referred to as “Chen”).

Regarding claims 17-18 and 20, Ke in view of Futaki and Pan discloses the method and the apparatuses as explained above for Claim 1. Ke in view of Futaki and Pan does not explicitly disclose wherein the QoS parameter is selected by the first access network device from the first QoS parameter and the second QoS parameter based on whether or not the first access network device is able to support the air interface rate required by the second QoS parameter, wherein the first indication indicates the second QoS parameter in case that the first access network device is able to support the air interface rate required by the second QoS parameter, and wherein the first indication indicates the first QoS parameter in case that the first access network device is not able to support the air interface rate required by the second QoS parameter.
However, Chen from a similar field of invention discloses wherein the QoS parameter is selected by the first access network device from the first QoS parameter and the second QoS parameter based on whether or not the first access network device is able to support the air interface rate required by the second QoS parameter, wherein the first indication indicates the second QoS parameter in case that the first access network device is able to support the air interface rate required by the second QoS parameter, and wherein the first indication indicates the first QoS parameter in case that the first access network device is not able to support the air interface rate required by the second QoS parameter (Chen Para[0029] The TTG maps selected QoS to second QoS level (i.e. second QoS parameter) which is supported by 3GPP network and receives create PDP context response message).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ke, Futaki and Pan to have the feature of “wherein the QoS parameter is selected by the first access network device from the first QoS parameter and the second QoS parameter based on whether or not the first access network device is able to support the air interface rate required by the second QoS parameter, wherein the first indication indicates the second QoS parameter in case that the first access network device is able to support the air interface rate required by the second QoS parameter, and wherein the first indication indicates the first QoS parameter in case that the first access network device is not able to support the air interface rate required by the second QoS parameter” as taught by Chen. The suggestion/motivation would have been to guarantee QoS between two radio networks (Chen Para[0009]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Publication No. 8913494 to Marupaduga (Fig.5 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2009/0059786 to Kruglick (Fig.3 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415